Citation Nr: 0818970	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hearing loss.

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Newark, New Jersey 
RO, which has certified the case for appellate review. 

Pursuant to a request from the veteran, the RO scheduled him 
for a hearing before a Veterans Law Judge at the RO on 
January 17, 2008.  The veteran failed to appear for that 
hearing.  His request for a hearing before a Veterans Law 
Judge is deemed withdrawn.  38 C.F.R. § 20.704 (2007). 

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. 


FINDING OF FACT

The veteran's current bilateral hearing loss is due to noise 
exposure in active service. 


CONCLUSION OF LAW

Current bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

If a chronic disease is identified in service and any time 
thereafter, service connection will be presumed.  Otherwise, 
a continuity of symptomatology is required.  38 C.F.R. § 
3.303(b) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

The veteran contends that he incurred bilateral hearing loss 
during his active duty as a result of noise exposure.  Both 
his entrance examination in February 1946 and his discharge 
examination in December 1947 listed his hearing as 15/15 for 
whispered voice.

In a September 2005 statement, the veteran contended that he 
suffered hearing loss during World War II as he was a fire 
control man assigned to 40MM guns and 5 inch guns on the 
battleship U.S.S. Wisconsin and the heavy cruiser U.S.S. 
Albany.

In a September 2005 letter, Dr. Anthony Jahn, an ear, nose 
and throat specialist, stated that the veteran had been under 
his care for several years for bilateral sensorineural 
hearing loss.  He noted that the veteran had a significant 
history of noise exposure while in the armed services working 
with artillery.  He concluded that the pattern of the 
veteran's audiogram suggests that noise damage was a 
significant contributor to his current hearing loss.

In a February 2006 statement, the veteran contended that he 
was exposed to loud noises when he was a 2nd class fire 
control man assigned to the U.S.S. Wisconsin.  He stated that 
on a goodwill tour to Chile, the ship engaged in frequent gun 
firing exercises.  He noted that he reported to sick bay and 
was given cotton ear plugs.  

The veteran underwent a VA audiological examination in August 
2006.  

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
65
70
LEFT
40
45
55
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.

The examiner noted the veteran's 15/15 whisper test results 
on his entrance and separation examinations and noted that 
forced whisper tests are not ear or frequency specific and do 
not rule out a mild or high frequency hearing loss.  On 
examination, the veteran denied recreational or occupational 
noise exposure.  The diagnosis was mild to moderately severe 
sensorineural hearing loss.  The examiner stated that there 
was no evidence in the medical records showing that hearing 
loss was incurred or aggravated by military service, nor 
medical evidence that this condition manifested to a 
compensable degree within one year following discharge from 
active duty.  He concluded that due to lack of evidence, 
hearing loss was not due to military noise exposure.


Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as shown by the August 2006 
VA audiology examination.  38 C.F.R. § 3.385.

The veteran is competent to report, as he has, noise exposure 
in service.  There is no contrary evidence.  The element of 
an in-service disease or injury is therefore also satisfied. 

The remaining question is whether the there is a causal 
relationship between the current disability and the in- 
service disease or injury.

There are conflicting opinions as to whether the current 
bilateral hearing loss is related to the veteran's active 
service.

The September 2005 letter from Dr. Jahn supports such a link.  
Dr. Jahn in essence concluded that the veteran's current 
hearing loss was due to the veteran's military service.

In contrast, the August 2006 VA examiner concluded that due 
to lack of evidence, hearing loss was not due to military 
noise exposure.  The examiner relied on the negative 
examination at service separation.  The Court has recently 
held, however, that an examination was inadequate where the 
examiner relied on negative service medical records and did 
not consider the veteran's statements in rendering an 
opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The favorable medical opinion of Dr. Jahn was based on a 
largely accurate history, is competent and does support the 
claim.  It is at least as probative as the August 2006 VA 
examiners opinion.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss.

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b). 


ORDER


Entitlement to service connection for bilateral hearing loss 
is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


